Citation Nr: 1739237	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-17 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's daughter


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Air Force from April 1966 to August 1986.  The Veteran was awarded the Air Force Commendation Medal with One Oak Leaf Cluster.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The decision denied service connection for bilateral hearing loss and denied service connection for prostate cancer.

The Board considered the claims in November 2015, on which occasion they were remanded for additional development.  With respect to the issue of entitlement to service connection for prostate cancer, the remand instructed that a VA examination be afforded to determine if there were any residuals.

Following the November 2015 Board remand, the agency of original jurisdiction (AOJ), in a June 2016 rating decision, determined that the Veteran's prostate cancer is in remission.  The decision granted service connection for erectile dysfunction and assigned a noncompensable evaluation.  The decision also granted special monthly compensation based on the loss of use of a creative organ from.  These awards, effective August 31, 2011, the date of the claim, constitute full grants of the service connection benefits sought for prostate cancer, and the issue of entitlement to service connection for prostate cancer is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

The Veteran and his daughter testified before the undersigned Veterans Law Judge at a June 2015 hearing at the RO.  A transcript of the hearing was associated with the claims file and reviewed.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The AOJ failed to substantially comply with the Board's November 2015 remand directives on the hearing loss issue.  As such, an additional remand is necessary before the Board can adjudicate the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran has the right to compliance with remand orders by the Board).

The November 2015 Board remand instructed the AOJ to afford the Veteran a new VA examination to determine the etiology of his bilateral hearing loss.  The remand noted that although the audiometric reports demonstrated hearing within normal limits, they also revealed potentially significant shifts in hearing acuity when reviewing the March 1976 audiogram, December 1976 periodic examination, and April 1986 separation examination.  See 04/16/2015, VBMS entry, STR - Medical (File A), at 10, 18; 04/16/2015, VBMS entry, STR - Medical (File B), at 4.

Consequently, an examination was conducted by VA in June 2016.  06/02/2016, VBMS entry, C&P Examination (DBQ AUDIO Hearing Loss and Tinnitus).  The VA examiner concluded that it was not at least as likely as not that the Veteran's bilateral hearing loss is caused by or a result of an event in military service.  Id. at 5.  The VA examiner reasoned that although the Veteran reported exposure to loud noises from jet engines during his service as a jet engine mechanic, service treatment records reveal that he had normal hearing sensitivity in both ears at his November 1972 hearing examination and normal hearing upon retirement from service.  Id. at 5-6.  The VA examiner also noted that the Veteran did not experience any significant threshold shifts when comparing the April 1986 separation examination to the "the 1977 examination."  Id.  The VA examiner does not make a clear reference to what the 1977 examination is, but the Board assumes this was a typographical error and that the VA examiner intended to refer to the November 1972 hearing examination noted earlier.

The June 2016 VA examination is inadequate because the examiner's opinion is based on an incomplete review of pertinent evidence, including those specifically listed in the November 2015 Board remand, and because the examiner's opinion was based solely on normal audiometric findings during service.

In formulating her opinions, the VA examiner did not acknowledge or comment on the audiometric reports listed in the November 2015 Board remand.  Specifically, the VA examiner did not address potentially significant shifts in hearing acuity from the March 1976 audiogram, December 1976 periodic examination, and April 1986 separation examination.  Moreover, the examiner referred to the November 1972 hearing examination as the Veteran's earliest available hearing examination.  However, service treatment records reflect that the examiner underwent an earlier hearing examination in October 1971.  See 04/16/2015, VBMS entry, STR - Medical (File B), at 19.

The Board also observes that a VA medical opinion regarding the etiology of hearing loss cannot be based solely on normal audiometric findings during service.  The U.S. Court of Appeals for Veterans Claims (CAVC) has held that where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, if the evidence "demonstrate[s] a medical relationship between the [V]eteran's in-service exposure to loud noise and his current disability, it would follow that the [V]eteran incurred an injury in service . . . ."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).

For all the above reasons, the Board finds that the June 2016 VA examination is not adequate for adjudication purposes.  Accordingly, the Board finds that an addendum is necessary in order for the VA examiner to consider any shifts in the Veteran's hearing acuity noted during service and what, if any, relationship such shifts have to the Veteran's current bilateral hearing loss, and to base her opinions on the entirety of the evidence, not only on normal audiometric findings in service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (citing Daves v. Nicholson, 21 Vet. App. 46, 52 (2007); Sanders v. Principi, 17 Vet. App. 232 (2003); Stegall, 11 Vet. App. at 271; Hicks v. Brown, 8 Vet. App. 417, 422 (1995)) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The addendum should also address the Veteran's May 2017 statement describing his exposure to acoustic trauma from 1982 to 1986 compared to the period from 1966 to 1982.  See 05/24/2017, VBMS entry, VA 21-4138 Statement in Support of Claim, at 1.

Additionally, on remand, other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from June 2016 to the present.  Additionally, notify the Veteran that he may submit any relevant records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the June 2016 VA examination to review the claims file.  If the June 2016 VA examiner is unavailable, then another appropriate examiner should be requested to review the claims file.  The examiner is asked to review the claims file to become familiar with the pertinent medical history.  If the examiner finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the examiner is to address the following:

 a.  Is any hearing loss disability shown or treated at any time during the claim period (from August 2011 to the present) at least as likely as not (50 percent or greater probability) related to active service? 

Consider all lay and medical evidence, including the Veteran's May 2017 statement describing his exposure to acoustic trauma from 1982 to 1986 compared to the period from 1966 to 1982.  Consider, and address any hearing acuity between, all in-service audiometric examinations conducted in October 1971, November 1972, October 1973, November 1975, March 1976, December 1976, March 1977, April 1980, February 1981, July 1982, October 1984, and April 1986.  Consider also the findings and opinions reflected in the VA examinations conducted in October 2011 and June 2016.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if the benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).

